EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims:
68.	(Amended)  A method for the production of a sealing module 

69. 	(Amended) The method according to claim 68, comprising the steps of: a) providing a core member 

70. 	(Amended) The method according to claim 68, comprising the steps of: (a) providing said body 

71. 	(Amended) The method according to claim 68, wherein one or more layer 

72. 	(Amended) The method according to claim 68, wherein said step of extruding in sequence said plurality of layers 

73. 	(Amended) The method according to claim 68, wherein said step of extruding in sequence said plurality of layers 

74. 	(Amended) The method according to claim 68, comprising the steps of extruding in sequence said plurality of layers 

75. 	NOT AMENDED
76. 	NOT AMENDED

77. 	(Amended) The method according to claim 69, wherein said step (a) of providing a core member 

78.	(Amended) The method according to claim 69, comprising the step of removing the core member 

79. 	(Amended) The method according to claim 70, wherein said step (a) of providing said body 

80. 	(Amended) The method according to claim 70, wherein the first layer 

81. 	(Amended) The method according to claim 68, comprising the steps of: (a) simultaneously extruding said plurality of layers 

82. 	NOT AMENDED

84. 	NOT AMENDED

85. 	(Amended) The method according to claims 81, comprising the step of cooling at least part of said layers, during or after said step of extruding said plurality of layers 

86. 	(Amended) An apparatus 

87. 	(Amended) A sealing module 

Reasons for Allowance
Claims 68-87 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner reviewed the IDS disclosures and the claims remain allowable because the “plurality of inner layers … being removable one from the other to define the size of the cross-section of a housing … are made of a thermoplastic material … the method comprising the step of providing said external body and a core member and the step of extruding” is not disclosed in any one or combination of the prior art disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742